DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 9/28/2022 filling of Application 16/587,358.  
Claims 1-20 were previously examined in the action mailed on 7/1/2022.  Claims 1-18, 20 have been amended,
Claims 1-20 were previously examiner in the action m ailed on 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Response to Arguments

Applicant’s arguments filed 9/28/2022 with respect to the prior art have been considered but are moot because the new ground of rejection does not apply to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments filed have been fully considered but they are not persuasive. 

With regard to the rejection under 101, the Applicant argues “Claim 1 is not directed to managing personal behavior or relationships or interactions between people. The 2019 PEG explains that this subcategory "includes social activities, teaching, and following rules or instructions." Examples of such abstract ideas provided are "a set of rules for playing a dice game," "voting, verifying the vote, and submitting the vote for tabulation," "assigning hair designs to balance head shape," and "a series of instructions of how to hedge risk." The Office Action states that the "claims are directed to determining ticket resolution requirements, generating a ticket that contains resolution requirements, monitoring the resolution progress and generating a progress summary." Office Action, p. 5. However, even if claim 1 is characterized in such a way, these are not human activity, rules, instructions, social activities, teaching, or any of the other criteria used to identify the alleged sub-category. The Office Action further states that these elements "are directed to alerting user to issues and the steps required to resolve the issues." However, this is an overreaching characterization. The claims do not include any elements for "alerting a user to issues" as alleged. Further, the claims are not directed to the "steps required to resolve the issues" as alleged. Where instructions are used to identify a claim as an abstract idea, the claims include, for example, rules for playing dice or instructions for hedging risk. Claim 1 does not include a set of rules or instructions. Accordingly, the characterization included in the Office Action is unreasonable, and claim 1 is not directed to certain methods of organizing human activity.”
The Examiner respectfully disagrees.  The instant claims are directed to determining life-spans for components; determining ticket resolution requirements, generating standardized tickets that contains resolutions requirements, monitoring the resolution progress and generating a progress summary. These are considered methods of organizing human activity as they are directed to providing ticket resolution requirements to issues and the steps required to resolve issues.  This falls into the managing behavior including following rules or instructions category.  As such, the Examiner in not persuaded that the claims are not directed to methods of organizing human activity.

The Applicant further argues “The computer-implemented method of claim 1 as amended does not describe steps which are mental processes as alleged in the Office Action. Generating a standardized ticket in a unified format that is saved in a ticket database and is later used to provide supplemental information for other tickets is not something that can practically be performed in the human mind. For that reason alone, claim 1 is not directed to a mental process.”
The Examiner respectfully disagrees.   A human using a pen and paper can generate a unified format.  Further, the storing of the ticket in the database is considered an additional elements beyond the abstract idea.  However, as explained below this amounts to insignificant extra solution activity and is well-known and conventional and is not sufficient top integrate the abstract idea into a practical application or provide an inventive concept.

The Applicant further argues “Further, claim 1 recites "monitoring resolution progress of the standardized ticket as the ticket resolution requirements are satisfied, and generating an on-demand, up-to-date summary of the resolution progress for the standardized ticket." Monitoring resolution progress is the same type of activity as detecting suspicious activity by using network monitors and analyzing network packets, which was deemed not a mental process under § 101. 2019 PEG Section II(C), citing SRI Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). And the on- demand, up-to-date summary cannot practically be performed in the human mind for all the tickets in an industrial automation environment. For this additional reason claim 1 is not directed to a mental process.”
 The Examiner respectfully disagrees. In the case cited by the Applicant, the monitoring is performed using network monitors and analyzing network packets.  In the instant case, the claims do not recite how the resolution progress is monitored or how the on-demand, up-to-date summary is generated.  Further, the claims does not recite that the summary is performed for all he tickets in an industrial automation environment.  Under the broadest reasonable interpretation these steps can be performed mentally.  

The Applicant further argues “Moreover, even if claim 1 is deemed to be directed to an abstract idea, it is incorporated into a practical application. The ability to manage and communicate tickets in an industrial automation environment previously required generating tickets "in a proprietary format associated with the corresponding vendor," and difficulties in managing tickets were "often compounded with changes to ticket procedures ... and various other dynamic changes in an [industrial automation] environment." Applicant's Specification, at [0001]-[0002]. With the specifically enumerated steps of claim 1 as amended, the technology is improved and is targeted to a very specific application. The ticket database, the unified format, and the ability to monitor the progress based on satisfaction of the resolution requirements improve the entire process of ticket creation, resolution, and monitoring. Therefore, claim 1 provides a technical solution to a technical problem in the field of ticket processes in an industrial automation environment. Accordingly, claim 1 is not directed to an abstract idea. 
The Examiner respectfully disagrees.  In the instant case, the claims do not recite how the resolution progress is monitored.  Under the BRI this can be considered an abstract mental process.  Similarly, the claims do not recite how the unified format is generated.  Under the BRI this can also be performed mentally.  Limitations that fall into the mental processes grouping cannot also be a technical improvement.  Further, the ticket database is recited broadly.  There is nothing about the database the results in improved data storage.  As such, the storage of tickets in a data base is insignificant extra solution activity and is well-known and conventional and is not sufficient to integrate the abstract idea into a practical application or provide an inventive concept.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept.
In the instant case, Claims 1-8 are directed toward a method to manage tickets in an industrial environment.  Claims 9-16 are directed toward a system to manage tickets in an industrial environment. Claims 17-20 are directed toward an apparatus to manage tickets in an industrial environment.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of managing ticket resolution in an industrial environment which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

A method of operating a computing device in an industrial automation environment, the method comprising: 
determining a life-span for the component based on one or more supplemental sources; 
determining ticket resolution requirements for the component based [[on]] at least on the supplemental information, wherein the ticket resolution requirements comprise actions required to resolve the ticket; 
generating a standardized ticket for the component comprising attributes, wherein the attributes comprise the life-span, the supplemental information, and the ticket resolution requirements, and wherein the standardized ticket is in a unified format different from the first format; 
monitoring resolution progress of the standardized ticket as the ticket resolution requirements are satisfied; and 
generating an on-demand, up-to-date summary of the resolution progress for the standardized ticket 

The 2019 PEG states certain methods of organizing human activity including following rules or instructions are abstract.  The instant claims are directed to determining life-spans for components; determining ticket resolution requirements, generating standardized tickets that contains resolutions requirements, monitoring the resolution progress and generating a progress summary. These are considered methods of organizing human activity as they are directed to providing ticket resolution requirements to issues and the steps required to resolve issues.  This falls into the managing behavior including following rules or instructions category.
Further, the 2019 PEG also states that mental processes are abstract.  The instant claims recite mental processes including observation, evaluation, judgment, opinion.  For example, the determining a life-span for the component; determining similar tickets be analyzing similarity criteria; determining ticket resolution requirements for the component based at least on the supplemental information; generating a standardized ticket for the component comprising; generating, from the standardized ticket, at least one ticket object; formatting the ticket object according to a next use; and  monitoring resolution progress of the ticket; and generating an on-demand, up-to-date summary of the resolution progress can be performed mentally as they are directed to observation, evaluation, judgment, opinion.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
A computer-implemented method;
obtaining a ticket in a first format for a component in an industrial automation environment; 
collecting supplemental information from other tickets in a ticket database based on one or more similarity criteria, wherein the similarity criteria comprise attributes of the component, of the ticket, or of both; 
adding the standardized ticket to the ticket database; 

Claim 9 further recites the additional elements of:
one or more non-transitory storage media; 
a processing system operatively coupled to the one or more non- transitory storage media; and program instructions stored on the one or more non-transitory storage media that, when executed by the processing system, direct the processing system to perform the recited steps;

Claim 17 recites the additional elements of:
an apparatus comprising: one or more non-transitory storage media; and 
program instructions stored on the one or more non-transitory storage media that, when executed by a processing system, direct the processing system to perform the recited steps
However, the processing system operatively coupled to the storage system is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, MPEP 2105.05(g) explains that data gathering data and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the obtaining of a ticket and the collecting of supplemental information are considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Further, MPEP 2106.05(g) states adding a step of storing data to an abstract idea does not meaningfully limit the claims.  This instant case is similar in that the adding of a ticket to a database in a conventional manner does not meaningfully limit the claim.   
When viewing the generic data gathering and database usage in combination with the generic computer elements does not add more than when viewing the elements individually.  Accordingly, the combination additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, obtaining an identifier for a component is recited broadly in the claims.  MPEP 2106.05(d) states storing and retrieving information in memory is conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)).  As such, the broadly claimed obtaining of information is considered well-known and conventional as established by the MPEP and relevant case law.  
Further MPEP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed in a merely generic manner (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;).
When viewing the generic data gathering and database storage in combination with the generic computer elements does not add more than when viewing the elements individually.  Accordingly, the combination additional elements do not provide an inventive concept. 
Further Claims 2-8 further limit the mental processes and end methods of organizing human activity rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-8 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 9-20 are also rejected.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7, 9, 10, 11, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley US 2016/0012707 A1 in view of  Mangalore US 2011/0167006.

As per Claim 1 McKinley teaches a computer implemented method of operating a computing device in an industrial automation environment, the method comprising: (see McKinley para. 3 that teaches servicing equipment including industrial elevators and lifts.  Further, para. 51 that teaches the use of  PLC for automation of equipment.)  
obtaining in a first format a ticket for a component in an automation environment;  (McKinley para. 89 teaches service notifications can be pushed to a user device of a particular technician. In some embodiments service notifications can include an itemized list of the equipment service history in a logical order such as most recent event to least recent event. Additionally, any captured pictures or video and probable solutions to a current problem, issue or event can be pushed to the user device based on predictive or other learned knowledge stored in a database of the system for the particular piece of equipment, equipment line, family of products or manufacturer. Probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance.)
determining a life span the component based on one or more supplemental sources; (McKinley para. 89 probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance.)
collecting supplemental information from other tickets in a ticket database based on one or more similarity criteria, wherein the similarity criteria comprise attributes of the component, of the ticket, or of both; (McKinley para. 89 probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance.)
determining ticket resolution requirements for the component based at least on the supplemental information, wherein the ticket resolution requirements comprise actions required to resolve the ticket; (McKinley para. 89 probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance.)
generating a ticket for the component comprising attributes, wherein the attributes comprise a life-span, the supplemental information, and the ticket resolution requirements, (para. 88-89 teach FIG. 1G shows a flowchart of an example embodiment of data flow 1600 in the present system. In the example embodiment sensor information 1610 can be sent to event database 1410. A predictive prevention modeler 1620 can access or otherwise receive data from event database 1410 and system information database 1450 before processing the data to determine a recommendation 1630 for a particular piece of equipment. Recommendation 1630 can be sent to one or more locations and devices, such as to a central coordinator or dispatcher and one or more drivers or technicians. Alternately, recommendation 1630 can be sent to a single device for a technician to accept or reject and customer specific rules can be created for different models based on similar models for future use.  Service notifications can be pushed to a user device of a particular technician. In some embodiments service notifications can include an itemized list of the equipment service history in a logical order such as most recent event to least recent event. Additionally, any captured pictures or video and probable solutions to a current problem, issue or event can be pushed to the user device based on predictive or other learned knowledge stored in a database of the system for the particular piece of equipment, equipment line, family of products or manufacturer. Probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance.
adding the ticket to the ticket database; (para. 83 teaches In some embodiments if a triggering event occurs an alert may be sent to a separate service system including at least one service database where a case may be created and then sent to a user mobile device.)
monitoring resolution progress of the ticket as the resolution requirements are satisfied; and generating a summary for the ticket. (McKinley para. 120-121 teach FIG. 11 shows an example embodiment of a cases screen 11000 which shows cases which are associated to a specific Installed Product. So for instance the first Case number is 00002518. This Case can be associated directly to the Installed Product of serial number 49997 from FIG. 10. Cases can be automatically directed to a Dispatcher's queue to contact the customer regarding the issue. For the example case, a service meeting is scheduled. Also included can be contact names, priority levels, date opened, date resolved, and statuses.  If a Case cannot be resolved over the phone a Work Order can be created for the Case. A Work Order can signify that there will be a technician dispatched to the Location. The Work Order can then be dispatched to a technician and at that point the technician can see all the details of the Work Order as shown in the work order screen 12000 example embodiment shown in FIG. 12. Work order information can include a work order number, case number, contact information, order status, order type, technician(s), technician completed work order date/time and other information.)
McKinley does not teach  wherein the standardized ticket is in a unified format different from the first format;  However, Mangalore para. 31 once it is determined that the validation of the customer specified data format is successful, the data format transformation module 240 transforms the forwarded case from the customer specified data format to the RACE specific data format. In one embodiment, the data transformation module 210 includes a data parsing module 240A, a data mapping module 240B and a data transformation module 240C for transforming the forwarded case to the RACE specific data format. In one exemplary implementation, the data parsing module 240A parses the forwarded case in the customer specified data format. The data mapping module 240B maps data associated with one of the customers 104A-N, one of the vendors 106A-N, or one of the MSPs 108A-N in the parsed case to data associated with one or more of the customers 104A-N, the vendors 106A-N, and/or the MSPs 108A-N. Then, the data transformation module 240C transforms the forwarded case in the customer specified data format into the RACE specific data format based on the mapped data.  Both McKinley and Mangalore are directed to directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include wherein the standardized ticket is in a unified format different from the first format as taught by Mangalore to more effectively monitor the case throughout the lifecycle across the multiple vendors and across the architectures and provide validation mechanism appropriately (see para. 6).

McKinley does explicitly disclose an on-demand, up-to-date summary of the resolution progress for the ticket However, Mangalore para. 4-5 teach  teaches the MSPs may use a computerized case management system for managing a case assigned to them. A case is registered for every incident occurring at the infrastructure. The case may include details of the incident occurred along with the current status of resolution. The computerized case management systems can be either developed by a MSP or procured from various vendors. Currently, there is no universally standardized method to represent the case in the computerized case management system and each computerized case management system may follow its own standard.  Further, since multiple entities (e.g., enterprises, vendors, MSPs, etc.) are involved in the IM, the multiple entities may be required to communicate case information (e.g., health and status of rectification process) to other entities on a real-time basis. As the MSPs may use different computerized case management systems, the different computerized case management systems may not be capable of understanding the lifecycle of the case, validating the case and processing every transaction associated with the case due to the one or more problems explained below.  Para. 40 teaches The case may be associated with a sequence of transactions including but not limited to problem submittal, accept problem, problem resolution, provide problem information, confirm close, reject resolution, request closure, and the like. Each of the above transactions can have a separate schema for each kind of interface. For example, for the problem submittal transaction, the customers 104A-N, the vendors 106A-N, and the MSPs 108A-N may follow a different XML schema. In such a case, the RACE enables normalizing of the problem submittal transaction received from the customers 104A-N, the vendors 106A-N, and the MSPs 108A-N.  Both McKinley and Mangalore are directed to directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include an on-demand, up-to-date summary of the resolution progress for the ticket as taught by Mangalore to more effectively monitor the case throughout the lifecycle across the multiple vendors and across the architectures and provide validation mechanism appropriately (see para. 6).

As per Claim 2 McKinley does explicitly disclose the computer implemented method of operating a computing device in an industrial automation environment of claim 1, wherein the on-demand, up-to-date summary further indicates the attributes of the standardized ticket and/or the ticket resolution requirements. However, Mangalore para. 4-5 teach  teaches the MSPs may use a computerized case management system for managing a case assigned to them. A case is registered for every incident occurring at the infrastructure. The case may include details of the incident occurred along with the current status of resolution. The computerized case management systems can be either developed by a MSP or procured from various vendors. Currently, there is no universally standardized method to represent the case in the computerized case management system and each computerized case management system may follow its own standard.  Further, since multiple entities (e.g., enterprises, vendors, MSPs, etc.) are involved in the IM, the multiple entities may be required to communicate case information (e.g., health and status of rectification process) to other entities on a real-time basis. As the MSPs may use different computerized case management systems, the different computerized case management systems may not be capable of understanding the lifecycle of the case, validating the case and processing every transaction associated with the case due to the one or more problems explained below.  Para. 40 teaches The case may be associated with a sequence of transactions including but not limited to problem submittal, accept problem, problem resolution, provide problem information, confirm close, reject resolution, request closure, and the like. Each of the above transactions can have a separate schema for each kind of interface. For example, for the problem submittal transaction, the customers 104A-N, the vendors 106A-N, and the MSPs 108A-N may follow a different XML schema. In such a case, the RACE enables normalizing of the problem submittal transaction received from the customers 104A-N, the vendors 106A-N, and the MSPs 108A-N. Both McKinley and Mangalore are directed to directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include the on-demand, up-to-date summary further indicates the attributes of the standardized ticket and/or the ticket resolution requirements as taught by Mangalore to more effectively monitor the case throughout the lifecycle across the multiple vendors and across the architectures and provide validation mechanism appropriately (see para. 6).

As per Claim 3 McKinley teaches the computer implemented method of operating a computing device in an industrial automation environment of claim 1, wherein the component comprises a hardware or software component. (McKinley para. 3 teaches the invention applied to various types of mechanical, electro-mechanical, hydraulic, pressurized, chemical, pneumatic and other equipment may be installed by manufacturers, dealers, wholesalers, resellers or other businesses at a customer's desired location. Examples of such equipment may include home elevators, industrial elevators, handicap elevators, specialty elevators, commercial elevators, dumbwaiters, escalators, vertical wheelchair lifts, incline wheelchair lifts, dock levelers, dock lifts, loading docks, industrial lifts, vertical reciprocating conveyors, conveyers, truck restraints, overhead doors, garage doors, high speed doors, HVLS fans, balers, compactors, storefront doors, cart conveyers, coolers doors, freezer doors, heating and air conditioning equipment and others.)

As per Claim 7 McKinley teaches the computer implemented method of operating a computing device in an industrial automation environment of claim 1, wherein the one or more supplemental sources comprise one or more databases, websites, or manuals.  (McKinley par. 78 teaches equipment specifications can be stored based on manufacturer recommendations and triggers can indicate when a sensor detects a piece of equipment is operating outside of recommended ranges. This can include comparing actual usage to recommended use stored in a database to indicate equipment overload or failure. For example, if a manufacturer specification indicates a piece of equipment should pull between 250-400 Amps and the equipment is pulling 600 Amps, this can indicate that a motor is malfunctioning or an elevator overloaded. Another example is a manufacturer specification of an operational temperature where monitored data from sensors on the equipment indicate that the equipment is exceeding a threshold. This can trigger an alert. This can be important in the example embodiment of a vertical reciprocating conveyers measuring a pressure valve, internal pressures, and other important information or similarly on a hydraulic elevator.)

Claims 9, 11, 12, 16  recite similar limitations to those recited in claims 1, 2, 3 , 7 respectively and are rejected for similar reasons.  Further, McKinley teaches a computing system comprising: 
one or more non-transitory storage media; 
a processing system operatively coupled to the one or more non-transitory storage media; and 
program instructions stored on the one or more non-transitory storage media that, when executed by the processing system, direct the processing system to perform the recited steps (see McKinley para. 95, 108)


As per Claim 10 McKinley teaches the computing system of claim 9, wherein the program instructions further direct the processing system to: determine a life-span for the component based on one or more supplemental sources; and wherein the attributes further comprise the life-span.  (McKinley para. 89 teaches service notifications can be pushed to a user device of a particular technician. In some embodiments service notifications can include an itemized list of the equipment service history in a logical order such as most recent event to least recent event. Additionally, any captured pictures or video and probable solutions to a current problem, issue or event can be pushed to the user device based on predictive or other learned knowledge stored in a database of the system for the particular piece of equipment, equipment line, family of products or manufacturer. Probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance.)

Claims 17, 18, 19 recites similar reasons to Claims 1, 2, 3 and is rejected for similar reasons.  Further, McKinley teaches an apparatus comprising: one or more non-transitory storage media; and program instructions stored on the one or more non-transitory storage media that, when executed by a processing system, direct the processing system to perform the recited steps  (see McKinley para. 95, 108)


Claims 4, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley US 2016/0012707 A1 in view of  Mangalore US 2011/0167006 as applied to Claim 1 and in further view of ElBsat US 2019/0271978 A1.

As per Claim 4 McKinley does not teach the computer implemted method of operating a computing device in an industrial automation environment of claim 1, wherein determining the ticket resolution requirements associated with the component comprises determining one or more suppliers associated with the component. However, ElBsat para. 288 teaches process 1300 includes performing model predictive maintenance over a future time period to determine an overall cost savings associated with each service provider in the list of service providers (optional step 1308), according to some embodiments. In some embodiments, step 1308 helps determine which of the service providers of the list of service providers best optimizes equipment servicing over an optimization period (e.g., which service provider offers maintenance/replacements at a time/date and with a cost that results in a minimum value of objective function J as compared to the value of objective function J that results from using other service providers). In some embodiments, step 1308 is an optional step in process 1300 as model predictive maintenance of each service provider is not always necessary. For example, if a service provider is to be selected exclusively based on how soon they are available to fix a critical failure, it may not be necessary to determine if the service provider optimizes cost over the optimization period with respect to other service provider options. In some embodiments, step 1308 is performed by MPM system 602. Both McKinley and ElBsat are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include wherein determining the ticket resolution requirements associated with the component comprises determining one or more suppliers associated with the component as taught McKinley to find the best service provide to complete a repair within given constraints (see para. 290).

As per Claim 5 McKinley does not teach the computer implemented method of operating a computing device in an industrial automation environment of claim 4, wherein determining the ticket resolution requirements further comprises determining at least one supplier to resolve the ticket based on cost or completion time.   However, ElBsat para. 288 teaches process 1300 includes performing model predictive maintenance over a future time period to determine an overall cost savings associated with each service provider in the list of service providers (optional step 1308), according to some embodiments. In some embodiments, step 1308 helps determine which of the service providers of the list of service providers best optimizes equipment servicing over an optimization period (e.g., which service provider offers maintenance/replacements at a time/date and with a cost that results in a minimum value of objective function J as compared to the value of objective function J that results from using other service providers). In some embodiments, step 1308 is an optional step in process 1300 as model predictive maintenance of each service provider is not always necessary. For example, if a service provider is to be selected exclusively based on how soon they are available to fix a critical failure, it may not be necessary to determine if the service provider optimizes cost over the optimization period with respect to other service provider options. In some embodiments, step 1308 is performed by MPM system 602. Both McKinley and ElBsat are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include wherein determining the ticket resolution requirements associated with the component comprises determining one or more suppliers associated with the component as taught ElBsat to find the best service provide to complete a repair within given constraints (see para. 290).
McKinley does not teach the ticket is standardized However, McKinley para. 31 teaches once it is determined that the validation of the customer specified data format is successful, the data format transformation module 240 transforms the forwarded case from the customer specified data format to the RACE specific data format. In one embodiment, the data transformation module 210 includes a data parsing module 240A, a data mapping module 240B and a data transformation module 240C for transforming the forwarded case to the RACE specific data format. In one exemplary implementation, the data parsing module 240A parses the forwarded case in the customer specified data format. The data mapping module 240B maps data associated with one of the customers 104A-N, one of the vendors 106A-N, or one of the MSPs 108A-N in the parsed case to data associated with one or more of the customers 104A-N, the vendors 106A-N, and/or the MSPs 108A-N. Then, the data transformation module 240C transforms the forwarded case in the customer specified data format into the RACE specific data format based on the mapped data. Both McKinley and Mangalore are directed to directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include wherein the ticket is a standardized ticket as taught by Mangalore to more effectively monitor the case throughout the lifecycle across the multiple vendors and across the architectures and provide validation mechanism appropriately (see para. 6).

As per Claim 13 McKinley does not teach the computing system of claim 9, wherein determining the ticket resolution requirements for the component comprises determining one or more suppliers associated with the component.  However, ElBsat para. 285-286 teach Process 1300 includes receiving optimal equipment service types and equipment service times (i.e. a required equipment service) from an MPM system (e.g., model predictive maintenance (MPM) system 602, step 1302), according to some embodiments. In some embodiments, the optimal equipment service types and equipment service times are generated by MPM system 602 without knowledge of any service providers. In some embodiments, the equipment service types and the equipment service times are generated by MPM system 602 based on degradation states of equipment. In some embodiments, MPM system 602 generates the equipment service types and the equipment service times based on knowledge of one or more service providers. For example, if MPM system 602 knows a preferred service provider A is available to perform equipment service at a time step i, MPM system 602 can generate the equipment service types and equipment service times based on that knowledge. The optimal equipment service times can be generated based on optimization of the objective function J without constraints via objective function optimizer 940 of MPM system 602. In some embodiments, step 1302 is performed by service provider manager 1112 and communications interface 1108.Process 1300 includes scanning for one or more service providers and one or more service provider attributes that describe the one or more service providers (step 1304), according to some embodiments. In some embodiments, equipment service scheduler 1100 scans service provider recommendation service 1126 and/or service provider database 1116 (described with reference to FIG. 11) for the one or more service providers and the one or more service provider attributes. The service provider attributes can include attributes such as, for example, a service provider availability, a service provider specialty, a service provider cost, and a service provider rating. In some embodiments, step 1304 is performed by wireless transceiver manager 1114. In some embodiments, step 1304 is performed by service provider database 1116.  Both McKinley and ElBsat are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include wherein determining the ticket resolution requirements associated with the component comprises determining one or more suppliers associated with the component as taught ElBsat to find the best service provide to complete a repair within given constraints (see para. 290).

As per Claim 14 McKinley does not teach the computing system of claim 13, wherein determining the ticket resolution requirements further comprises determining at least one supplier to resolve the ticket based on cost or completion time.  However, ElBsat para. 288 teaches process 1300 includes performing model predictive maintenance over a future time period to determine an overall cost savings associated with each service provider in the list of service providers (optional step 1308), according to some embodiments. In some embodiments, step 1308 helps determine which of the service providers of the list of service providers best optimizes equipment servicing over an optimization period (e.g., which service provider offers maintenance/replacements at a time/date and with a cost that results in a minimum value of objective function J as compared to the value of objective function J that results from using other service providers). In some embodiments, step 1308 is an optional step in process 1300 as model predictive maintenance of each service provider is not always necessary. For example, if a service provider is to be selected exclusively based on how soon they are available to fix a critical failure, it may not be necessary to determine if the service provider optimizes cost over the optimization period with respect to other service provider options. In some embodiments, step 1308 is performed by MPM system 602. Both McKinley and ElBsat are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include determining at least one supplier to resolve the ticket object based on cost or completion time as taught ElBsat to find the best service provide to complete a repair within given constraints (see para. 290).
McKinley does not teach the ticket is standardized However, McKinley para. 31 teaches once it is determined that the validation of the customer specified data format is successful, the data format transformation module 240 transforms the forwarded case from the customer specified data format to the RACE specific data format. In one embodiment, the data transformation module 210 includes a data parsing module 240A, a data mapping module 240B and a data transformation module 240C for transforming the forwarded case to the RACE specific data format. In one exemplary implementation, the data parsing module 240A parses the forwarded case in the customer specified data format. The data mapping module 240B maps data associated with one of the customers 104A-N, one of the vendors 106A-N, or one of the MSPs 108A-N in the parsed case to data associated with one or more of the customers 104A-N, the vendors 106A-N, and/or the MSPs 108A-N. Then, the data transformation module 240C transforms the forwarded case in the customer specified data format into the RACE specific data format based on the mapped data.  Both McKinley and Mangalore are directed to directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include wherein the ticket is a standardized ticket as taught by Mangalore to more effectively monitor the case throughout the lifecycle across the multiple vendors and across the architectures and provide validation mechanism appropriately (see para. 6).

Claims 6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley US 2016/0012707 A1 in view of  Mangalore US 2011/0167006 as applied to Claim 1 and in further view of Pederson US 20100251247 A1.

As per Claim 6 McKinley does not teach the computer implemented method of operating a computing device in an industrial automation environment of claim 1, wherein the resolution progress indicates a quantity of steps in a plurality of steps completed to resolve the standardized ticket. However, Pederson para. 78 teaches the change manager view may include, for example, graphic displays representative of the time various work orders are to start, the time that they are to end, and the status of completion. The view may use bar graph-type displays as illustrated in the example view of FIG. 6, wherein a vertical position of the bottom of a bar representative of a work order corresponds to the time of starting the work order, the vertical height of the bar may correspond to the planned duration of the work order, a second bar displayed in conjunction with the first bar may increase in length as each step of a work order is reported complete, such that the length of the second bar is representative of the percentage of completion of the steps of the work order. The view may be shown on a single screen or page for ease of use and viewing.  Both McKinley and Pederson are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include the resolution progress indicates a quantity of steps in a plurality of steps completed to resolve the standardized ticket as taught Pederson to provide a more efficient repair management process which may reduce costs, improve reporting, and increase system up-time (see para. 5).

As per Claim 15 McKinley does not teach the computing system of claim 9, wherein the resolution progress indicates a quantity of steps in a plurality of steps completed to resolve the standardized ticket. However, Pederson para. 78 teaches the change manager view may include, for example, graphic displays representative of the time various work orders are to start, the time that they are to end, and the status of completion. The view may use bar graph-type displays as illustrated in the example view of FIG. 6, wherein a vertical position of the bottom of a bar representative of a work order corresponds to the time of starting the work order, the vertical height of the bar may correspond to the planned duration of the work order, a second bar displayed in conjunction with the first bar may increase in length as each step of a work order is reported complete, such that the length of the second bar is representative of the percentage of completion of the steps of the work order. The view may be shown on a single screen or page for ease of use and viewing.  Both McKinley and Pederson are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include the resolution progress indicates a quantity of steps in a plurality of steps completed to resolve the standardized ticket as taught Pederson to provide a more efficient repair management process which may reduce costs, improve reporting, and increase system up-time (see para. 5).

As per Claim 20 McKinley does not teach the apparatus of claim 17, wherein the resolution progress indicates a quantity of steps in a plurality of steps completed to resolve the standardized ticket.  However, Pederson para. 78 teaches the change manager view may include, for example, graphic displays representative of the time various work orders are to start, the time that they are to end, and the status of completion. The view may use bar graph-type displays as illustrated in the example view of FIG. 6, wherein a vertical position of the bottom of a bar representative of a work order corresponds to the time of starting the work order, the vertical height of the bar may correspond to the planned duration of the work order, a second bar displayed in conjunction with the first bar may increase in length as each step of a work order is reported complete, such that the length of the second bar is representative of the percentage of completion of the steps of the work order. The view may be shown on a single screen or page for ease of use and viewing.  Both McKinley and Pederson are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include the resolution progress indicates a quantity of steps in a plurality of steps completed to resolve the standardized ticket as taught Pederson to provide a more efficient repair management process which may reduce costs, improve reporting, and increase system up-time (see para. 5).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley US 2016/0012707 A1 in view of  Mangalore US 2011/0167006 A1 as applied to claim 1 and in further view of Burns US 2020/0149761 A1.

As per Claim 8 McKinley teaches the computer implemented method of operating a computing device in an industrial automation environment of claim 1, wherein the ticket resolution requirements comprise a of steps to resolve the ticket.  (McKinley para 88-89 teach service notifications can be pushed to a user device of a particular technician. In some embodiments service notifications can include an itemized list of the equipment service history in a logical order such as most recent event to least recent event. Additionally, any captured pictures or video and probable solutions to a current problem, issue or event can be pushed to the user device based on predictive or other learned knowledge stored in a database of the system for the particular piece of equipment, equipment line, family of products or manufacturer. Probable solutions stored in the database can be manually updated or can be automatically updated in various embodiments. Fixing equipment in a single trip saves customers money and knowing these probable solutions prior to arrival is one key to great service. In some embodiments service notifications can include preventative maintenance suggestions based on previously measured qualities of similar equipment. For instance, if a particular brand of loading dock is known for having a particular part that has a tendency to break after 10,000 cycles and the loading dock at a particular location has run 9,000 cycles then the system may recommend preventative maintenance or replacing the part before it can break. This recommendation can be provided in addition to a recommendation for currently required maintenance).
McKinley does not explicitly disclose a sequence However, Burns para. 19 teaches the database may include information to assist with providing a service to an HVAC system, such as system operating information, maintenance and/or service procedures, and so forth. The information may include procedures, tasks, and/or steps that are frequently used for successfully completing services and/or equipment information related to the HVAC system, such as information provided by original equipment manufacturers (OEMs). Thus, users may access the database to more efficiently and/or effectively perform a service on an HVAC system.  Both McKinley and Burns are directed to incident resolution.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McKinley to include a sequence of steps as taught by Burns to allow for users to more efficiently and/or effectively perform required service (see para. 19). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683